Citation Nr: 0605926	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-11 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
30 percent for the service-connected post-traumatic stress 
disorder.  

2.  Entitlement to service connection for claimed hepatitis 
C.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2005.  



FINDINGS OF FACT

1.  The service-connected PTSD currently is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  The veteran is shown to have current liver findings 
consistent with hepatitis C that are shown as likely as not 
to be due to exposure during his period of active service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased initial 
evaluation of 50 percent for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hepatitis C is due to disease that 
was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.159 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Entitlement to an increased initial rating in excess of 
30 percent for the service-connected posttraumatic stress 
disorder.

Background and Analysis

In a March 2003 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial 30 percent rating under Diagnostic Code 
9411, effective on June 21, 2001.  

The veteran contends that his PTSD is much more severely 
disabling than reflected by the current 30 percent rating.  

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  

In that case, the United States Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation of a service-connected disability 
and a case in which the veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where 
the disability in question has just been granted service 
connection.  

In a former case, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance when assessing an increased rating 
claim.  

In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The veteran's PTSD is currently evaluated as 30 percent under 
Diagnostic Code 9411, effective on June 21, 2001.  

Under this Diagnostic Code, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disability causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

During the course of this appeal, the veteran was afforded a 
formal VA psychiatric examination in October 2004.  The 
record also contains VA outpatient treatment records, and 
other records submitted by the veteran.  

The January 2003 VA Vet Center examination report indicates 
that the veteran presented with intrusive thoughts, some 
nightmares, and flashbacks of his combat experience.  He used 
alcohol as an avoidance method and sleep aid to mask the 
symptoms.  He exhibited symptoms of hyperarousal, 
hypervigilance, poor impulse control, and a sense of 
foreshortened future, with both suicidal and homicidal 
ideation, but with no specific plan or intent.  In January 
2002, an anti-depressant was prescribed, and the veteran 
immediately stopped drinking.  

On examination, the veteran was well dressed, with good 
hygiene.  The examiner noted that the veteran would say he 
was "doing great" when in fact his body and/or non-verbal 
communication was incongruent with such a statement.  It was 
noted that the veteran was functional at present, but his 
symptoms could be categorized in the moderate to severe range 
because of fleeting suicidal and homicidal ideation, along 
with poor impulse control.  

The diagnosis was that of post-traumatic stress disorder, 
chronic, moderate to severe; with a GAF of 40 to 46 over the 
past year.  

A February 2003 QTC examination indicates that the veteran's 
claims file was reviewed.  Psychological testing was not 
done.  

On examination, the veteran was cooperative.  His affect was 
blunted.  His mood was calm.  His thought processes were 
logical and organized.  His insight and judgment were good.  
The examiner stated that the veteran was not a danger to 
himself, others, and/or property.  The impression was that of 
PTSD, with a current GAF of 45.  

The examiner noted that the veteran was a machine gunner in 
Vietnam and participated in many fire fights in which he 
witnessed and caused much loss of life.  He was wounded by 
shrapnel from a RPG in September 1969.  He reported having 
nightmares on a weekly basis and constant problems with 
insomnia, hypervigilance, hyperautonomic arousal, 
irritability, self-isolation, avoidance and a sense of 
foreshortened future.  It was noted that the veteran's 
irritability and emotional problems destroyed his first two 
marriages and strained his current marriage.  

In a June 2003 statement, the veteran indicated that he had 
been married three times and worked in a cubicle by himself 
and isolated himself.  He stated that this evidence showed 
that he had a major problem with social and work 
relationships.  

In a March 2004 statement, the veteran stated that his PTSD 
symptoms had worsened over the last year.  He noted that he 
had increased lack of motivation and had no motivation to 
arrive to work on time.  He stated that he did not care about 
his career responsibilities.  

The veteran indicated that his mood was one of defiance.  He 
stated that he would panic several times a week about little 
things.  He stated that he was isolated at work and outside 
of work.  He had no close friends and did not have any 
motivation to establish relationships with people.  He stated 
that he had no hobbies or interests.  

The October 2004 VA examination indicates that the veteran 
complained of having more severe panic attacks, problems with 
his memory, had difficulty doing more complicated things, and 
was not able to get along with people at work.  The veteran's 
claims file and record were reviewed.  Psychological testing 
was not done.  

The veteran stated that lately, he seemed to have difficulty 
getting along with people.  He noted that he had difficulty 
getting up and would arrive late to work at least two or 
three times a week.  He stated that he had to receive 
instructions at least two or three times before he could 
comprehend them.  

The veteran reported that he had differences of opinion with 
authority figures and tended to isolate himself in his 
office.  He also stated that he had panic attacks while 
working in the last year.  

With regard to his marriage, the veteran stated that the 
marriage was good, and he had a good rapport with his wife 
for the past two years after he found out he had PTSD and 
began treatment for it.  

With regard to hobbies, the veteran stated that he played 
golf when he could.  He stated that he had only one friend 
and talked to him once every three months.  He reported that 
he was not playing golf like he used to, because he had lost 
interest in it.  

The veteran reported having panic attacks at work for the 
past year.  He would have two to three panic attacks per 
week, and each attack lasted from 15 minutes to an hour.  He 
had depression lasting from a week to 10 days, which would 
occur every month.  

His depression consisted of decreased motivation, increased 
isolation, decreased energy levels, lack of interest, 
increased guilty feeling, and lack of motivation.  He 
reported having nightmares, flashbacks, and intrusive 
thoughts about the Vietnam War for the past 35 years.  He had 
nightmares and flashbacks on an everyday basis for two to 
three weeks, with a varying degree of intensity.  

He stated that he would get angry when he encountered things 
that reminded him about Vietnam, and he did not like to talk 
about the war.  He felt detached, and had difficulty being 
nice and caring to other people.  He was afraid to look into 
his future.  He had lost interest in activities.  

The veteran had decreased concentration and decreased memory.  
Without medication, he had difficulty falling and staying 
asleep.  He had hypervigilant behaviors and startle 
responses.  

On examination, the veteran was alert and oriented.  He was 
initially mildly hostile, but was able to relax as the 
interview followed.  He had an apathetic affect, with poor 
eye contact.  

His mood was depressed, and he had decreased memory and 
decreased concentration.  His thought process was coherent 
and goal directed.  He did not endorse and suicidal, 
homicidal, auditory, or visual hallucination.  His insight 
and judgment were fair.  

The impression was that of post-traumatic stress disorder, 
with a GAF of 50.  The examiner noted that a GAF of 50 was 
chosen because the veteran had serious symptoms of depression 
and panic attacks.  

It was noted that the veteran had panic attacks at least two 
or three times a week, which would last from 15 minutes to an 
hour.  His depression was affecting his work.  He had serious 
problems at work because he was missing work and was not able 
to get along with his co-workers.  He was isolating himself, 
was late in completing jobs, and it took longer for him to 
comprehend things.  He also had decreased social functioning, 
had only one friend, and was not able to pursue his hobbies.  

A December 2004 job performance review indicates that the 
veteran was not effectively communicating with his superiors 
and was not actively working with the work teams.  In various 
statements, the veteran reported having difficulty 
establishing and maintaining social relationships.  He tended 
to isolate himself.  He had no interest in golf or other 
hobbies.  He also stated that he had developed routines of 
doing things.  

A February 2005 VA treatment record indicates that the 
veteran was not in a good mood.  He had not been sleeping 
well because of anxiety, anger, and frustration.  The veteran 
reported that it took him an hour to decide what to do when 
he arrived at work that morning.  He stated that he did not 
socialize at work and he had problems with authority at work.  
He reported having a severe nightmare about Vietnam with 
night sweats. On examination, the veteran was alert and 
oriented.  His affect was limited.  He had good eye contact.  
A GAF of 45 was assigned.  

In a February 2005 statement, the veteran submitted a portion 
of his 2004 job performance evaluation.  He stated that the 
evaluation showed that he had reduced capacity to do his job.  

The veteran stated that, for the first time in 20 years, he 
failed to achieve work objectives, failed to meet deadlines 
with quality and timely work, and did not get assignments 
consistently correct.  He was unable at times to use proper 
judgment about how work should proceed.  

At the September 2005 hearing, the veteran stated that he had 
panic attacks, nightmares, night sweats, flashbacks, and 
intrusive thoughts.  He denied having suicidal ideation, and 
did not have homicidal ideation, although he had nightmares 
about killing somebody.  

The veteran testified that he had missed five to ten days of 
work in the last six months because of his PTSD.  He reported 
that he had difficulty with understanding complex commands.  
The veteran indicated that he followed systematic routines 
with regard to getting ready in the morning.  He stated that 
he had no social life.  

Following a careful review of the evidence, the Board finds 
that, as the service-connected PTSD most closely approximates 
the criteria for a 50 percent rating, an increased rating is 
assignable in this case.  

In reaching this determination, the Board points out that 
various VA examiners and clinicians have noted that the 
veteran was depressed, anxious, stressed, nervous and had 
impaired short-term memory.  The veteran consistently 
reported having nightmares, flashbacks and difficulty 
sleeping.  The veteran also has documented evidence of 
increased occupational impairment and difficulty maintained 
effective work and social relationships.  The veteran has 
also consistently reported disturbances of motivation and 
mood.    

Additionally, the medical evidence demonstrates that, during 
the appeal period, the veteran was assigned GAF scores 
ranging from 45 to 50.  When most recently examined for 
rating purposes, the veteran was assigned a GAF score of 50.  
The VA examiner noted that a GAF of 50 was chosen because the 
veteran had serious symptoms of depression and panic attacks.   

The overall findings, in the Board's opinion, are more 
consistent with the criteria of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  

According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score in the 41 to 50 range 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

However, the Board finds that the medical evidence when 
viewed in its entirety does not support the assignment of a 
70 percent rating or higher.  

In reaching this conclusion, the Board points out that 
throughout the appeal period, the medical evidence has not 
shown that the veteran had suicidal ideation; illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression; spatial disorientation or neglect of personal 
appearance and hygiene.  

In fact, the overall clinical findings do not show that the 
service-connected PTSD was productive of a disability picture 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood and an inability to 
establish and maintain effective relationships.  

Additionally, the Board has considered whether the veteran is 
entitled to "staged" rating for his service-connected PTSD 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  
	
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.  

Accordingly, an initial evaluation of no more than 50 percent 
is assignable for the service-connected PTSD in this case.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


II.  Entitlement to service connection for hepatitis C.

Factual Background

The service medical records indicate that the veteran 
underwent an appendectomy in June 1969.  He is service 
connected for a shrapnel wound of the right hand, incurred in 
combat.  

The service medical records do not show any treatment for, or 
diagnosis of, hepatitis C.  

A March 2002 private treatment record indicates that the 
veteran was hepatitis C positive and probably contracted 
hepatitis C while in Vietnam in 1969.  

An April 2002 private treatment record indicates that 
laboratory studies confirmed hepatitis C infection.  There 
was no evidence of hepatitis B or hemochromatosis.  The 
physician stated that the veteran probably had the hepatitis 
C infection since 1969.  

In a June 2003 statement, the veteran stated that he was 
wounded in action and was tended by a medic in the field 
first.  He also reported having had his appendix removed.  

In a March 2004 statement, the veteran listed his specific 
risk factors for hepatitis C.  He noted that, as a combat 
Marine, on a number of occasions he came into direct contact 
with blood of other Marines.  He noted that, on number of 
occasions, he helped other Marines with their combat wounds.  
He stated that he had had unprotected sex while in service 
and after leaving the service.  He noted that it was a common 
practice in Vietnam to share razors in the field, and he had 
a number of inoculations while in Vietnam.  Lastly, he noted 
that he had a postoperative infection after an appendectomy.  

The October 2004 VA examination indicates that the veteran 
was diagnosed with hepatitis C in 2002, on routine 
examination.  The veteran reported a history of blood 
exposure while in service.  He also used communal razors 
while in service.  He denied any history of intravenous drug 
use.  He reported having high-risk sexual activity while in 
the military.  He also reported a previous history of alcohol 
abuse.  

The assessment was that of hepatitis C with slightly elevated 
liver function levels.  The examiner noted that it was her 
opinion that the veteran's current hepatitis C was at least 
as likely as not to be related to the in-service risk factors 
of sharing of communal razors, high risk sexual activity, as 
well as possible blood exposure in the line of duty.  

At the September 2005 hearing, the veteran indicated that he 
was not under a treatment regime for hepatitis C.  He stated 
that while in service, he was exposed to blood from injured 
soldiers.  


Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  


Analysis

The October 2004 VA examination report indicates an 
assessment of hepatitis C with slightly elevated liver 
function levels.  The examiner noted that it was her opinion 
that the veteran's current hepatitis C was at least as likely 
as not to be related to the in-service risk factors of 
sharing of communal razors, high risk sexual activity, as 
well as possible blood exposure in the line of duty.  

Given the current medical findings, the Board finds the 
evidence to be in relative equipoise in showing that the 
veteran as likely as not has hepatitis C that was incurred in 
service.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection is warranted.  

The Board notes that, under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

As the benefit sought herein has been granted, the veteran is 
not prejudiced by the Board's failure to discuss this matter.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  



ORDER

An initial evaluation of no more than 50 percent for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

Service connection for hepatitis C is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


